DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group 1, recited by claims 2-9 and 48 in the reply filed on March 17, 2021 is acknowledged.  The traversal is on the grounds that the claims have been amended such that the independent claims (claims 10, 11, 12, and 48) now have a unity of invention that is not taught by prior art.  This is not found persuasive because claim 48, as amended, is taught by JP10-022242 by Suzuki, and therefore, the shared technical feature between Groups 1 and 2 is not a special technical feature as it does not make a contribution over the prior art.  Suzuki teaches an apparatus (illustrated in Figure 1) for cleaning a substrate (item 2 in Figure 1; Abstract; pages 6, 7, 9, and 10 of the translation).  Suzuki’s apparatus comprises a holding and rotating mechanism (comprising a drive motor 5, rotation shaft 4, and substrate holding member 3 in Figure 1) configured to hold and rotate the substrate (page 6 of translation).  Suzuki teaches that the apparatus comprises a first cleaning mechanism configured to bring a brush (on “brush section” 15 in Figure 3; reads on cleaning tool) into contact with a first face of the substrate to clean the substrate, wherein the brush is supported by an arm (item 14 in Figures 1 and 3; pages 6 and 7 of translation).  Suzuki’s apparatus comprises a second cleaning mechanism configured to supply an ultrasonic cleaning liquid to the first face of the substrate from a supply pipe 
Applicant also argues that the examiner’s election-of-species requirement for Method Species A and Method Species B is not proper, but this is moot because applicant has elected the apparatus invention, not the method invention.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48 and 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "near" in the phrase “near the center” in the last line of claim 48 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, someone reading claim 48 might ask themselves: “how close to the center does an overlap position have to be in order to qualify as ‘near’ the center?”
In lines 14-16, applicant recites that “the moveable area of the cleaning tool supported by the arm or the nozzle held by the arm in the first cleaning mechanism is  or nozzle…”
The term "low" in the phrase “low speed” claim 4 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, someone reading claim 4 might ask themselves: “how low does the speed need to be in order to qualify as low speed?”
Claim 8 recites “the supply pipe” in line 4.  However, it is not clear if the phrase “the supply pipe” refers to the “a supply pipe” recited in line 2 of claim 8 or if refers to the “a supply pipe” recited in line 11 of claim 48.  It appears that this issue arises simply because applicant perhaps made a typographical mistake by having “a supply pipe” recited in line 2 of claim 8 even though claim 48 already recites “a supply pipe” in line 11.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 48, 3, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP10-022242 by Suzuki. 
With regard to claim 48, Suzuki teaches an apparatus (illustrated in Figure 1) for cleaning a substrate (item 2 in Figure 1; Abstract; pages 6, 7, 9, and 10 of the translation).  Suzuki’s apparatus comprises a holding and rotating mechanism (comprising a drive motor 5, rotation shaft 4, and substrate holding member 3 in Figure 1) configured to hold and rotate the substrate (page 6 of translation).  Suzuki teaches that the apparatus comprises a first cleaning mechanism configured to bring a brush (on “brush section” 15 in Figure 3; reads on cleaning tool) into contact with a first face of the substrate to clean the substrate, wherein the brush is supported by an arm (item 14 in Figures 1 and 3; pages 6 and 7 of translation).  Suzuki’s apparatus comprises a second cleaning mechanism configured to supply an ultrasonic cleaning liquid to the first face of the substrate from a supply pipe (item 74 in Figure 4; pages 6, 7, and 9 of translation).  In the apparatus of Suzuki, the first cleaning mechanism is arranged on a side opposite to the second cleaning mechanism regarding a center of the substrate (Figure 1).  The 
With regard to claim 3, in the apparatus of Suzuki, the second cleaning mechanism is considered to be configured to supply ultrasonic cleaning liquid to at least an edge of the substrate because rotational motion of the substrate causes liquid to move towards the edge of the substrate (pages 6 and 7 of translation).  
With regard to claim 7, in the apparatus of Suzuki, the apparatus further comprises an annular liquid collecting hood (item 10 in Figure 1; reads on cup) provided on an outside of the holding and rotating mechanism (pages 6 and 7 of translation).  
With regard to claim 8, in the apparatus of Suzuki, the ultrasonic supply pipe moves towards the substrate center as the brush moves away from the substrate center, and the ultrasonic supply pipe moves from the substrate center as the brush moves towards the substrate center (pages 9 and 10 of translation).  A position of the ultrasonic supply pipe when it is above the periphery and moving towards the center reads on applicant’s first position to clean the substrate.  Suzuki teaches that rotational motion of the substrate causes cleaning liquid to move across the substrate surface to an annular liquid collecting hood (item 10 in Figure 1; pages 6 and 7 of translation).  The position of the ultrasonic supply pipe when it is above the substrate’s center reads on applicant’s second position because, at that position, the ultrasonic supply pipe supplies cleaning liquid to the substrate and the rotational motion of the substrate would cause some of that liquid to move towards and contact the brush.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP10-022242 by Suzuki in view of U.S. 2003/0168078 by Deguchi.
With regard to claim 2, the teachings of Suzuki are discussed in the anticipation rejection of claim 48.  Suzuki teaches that the apparatus comprises a controller (item 9 in Figure 1; page 6 of the translation), wherein the apparatus is controlled by the controller such that the brush is configured to contact the substrate using a chemical liquid and then the second cleaning mechanism is configured to clean the substrate using ultrasonic cleaning liquid obtained by applying water with an ultrasonic vibration (pages 9-11 of translation).  
While Suzuki teaches that the supply pipe of the second cleaning mechanism supplies water (page 11 of translation), Suzuki does not teach that the water is pure water.  
Deguchi teaches that when attempting to clean a rotating substrate with ultrasonically-agitated water emitted from a nozzle, pure water can successfully be used as the water for performing the cleaning (Par. 0066 and 0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Suzuki such that the water supplied to the ultrasonic supply pipe is pure water.  The motivation for performing the modification was provided by Deguchi, who teaches that when attempting to clean a rotating substrate with ultrasonically-agitated water emitted from a nozzle, pure water can successfully be used as the water for performing the cleaning.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP10-022242 by Suzuki in view of U.S. 2012/0260952 by Nonaka.
With regard to claim 4, the teachings of Suzuki are discussed above in the anticipation rejections of claims 48 and 3.  Suzuki teaches that the apparatus comprises a controller (item 9 in Figure 1) for controlling operations of the cleaning apparatus (page 6 of translation).
Suzuki does not teach that the substrate is rotated at a low speed (relative to the speed when the supply pipe is supplying liquid to the center of the substrate) when the supply pipe is supplying liquid to the edge of the substrate.
Nonaka teaches using a nozzle to supply liquid to a rotating substrate as the nozzle moves from the center of the substrate to the edge of the substrate (Par. 0061).  Since the linear velocity of a rotating substrate increases as one moves from the substrate’s center to the substrate’s edge, Nonaka teaches that this fact can be compensated for by decreasing the rotational speed of the substrate as the nozzle moves from the substrate’s center to the substrate’s edge [Par. 0061], thus allowing liquid to more uniformly applied to different points of the substrate from center to edge.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Suzuki such that the controller is configured to control the rotational speed of the substrate such that as the ultrasonic supply pipe moves from the substrate’s center to the substrate’s edge, the rotational speed of the substrate is decreased, thus allowing ultrasonic liquid to be move uniformly applied to different points of the substrate from center to edge.  Since the linear velocity of a rotating substrate increases as one moves from the substrate’s center to the substrate’s edge, Nonaka teaches that this fact can be compensated for by decreasing the rotational speed of the substrate as the nozzle moves from the substrate’s center to the substrate’s edge [Par. 0061], thus allowing liquid to more uniformly applied to different points of the substrate from center to edge.  The motivation for performing the modification would be allow the ultrasonic supply pipe to more uniformly supply ultrasonic liquid to the substrate as the supply pipe moves from the substrate’s center to the substrate’s edge.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP10-022242 by Suzuki in view of U.S. 2015/0273537 by Miya. 
With regard to claim 5, the teachings of Suzuki are discussed above in the anticipation rejection of claim 48.  Suzuki teaches that pins could be used to hold a to-be-cleaned substrate (page 6 of translation), and Suzuki teaches that the cleaning apparatus could be used to clean a semiconductor wafer instead of a square glass substrate (page 2 of translation).
Suzuki does not teach that the apparatus comprises a holding member configured to hold at least a part of the substrate, wherein the ultrasonic supply pipe is configured to supply cleaning liquid to the holding member.
Miya teaches that when trying to hold and rotate a semiconductor wafer such that the substrate can be cleaned while rotated, the substrate can be successfully held with pins stationed at intervals around the substrate, wherein each pin comprises a vertical holder section for pressing against the exterior of the substrate (Abstract; Par. 0004 and 0020-0022).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Suzuki such that the treated substrate is a semiconductor wafer that is held with pins stationed around the wafer, wherein each pin comprises a vertical holder section for pressing against the exterior of the substrate.  Suzuki teaches that the cleaning apparatus could be used to clean a semiconductor wafer instead of a square glass substrate, and the motivation for performing the modification was provided by Miya, who teaches that such pins can successfully be used to hold a semiconductor wafer while it is rotated and cleaned.  
The combination of Suzuki in view of Miya, as developed thus far, does not recite that the ultrasonic supply pipe is configured to supply cleaning liquid to the holding member.  However, since Suzuki teaches that rotational motion of the substrate causes liquid to be moved to the edge of the substrate (page 6 of translation), it is reasonably expected that some of the liquid supplied from the supply pipe will reach at least one of the pins (this is at least one of the pins corresponding to applicant’s holding member).  If this “reasonably expected” argument is not persuasive, here is another: it would have .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP10-022242 by Suzuki in view of U.S. 2014/0190530 by Maeda.
With regard to claim 6, the teachings of Suzuki are discussed above in the anticipation rejection of claim 48.  
Suzuki does not teach that the apparatus comprises a casing that contains the holding and rotating mechanism, the first cleaning mechanism, and the second cleaning mechanism.
Maeda teaches that when cleaning a substrate, cleaning and substrate holding and rotating equipment can be contained with a casing (item 1 in Figure 1; note that the casing comprises a casing floor) such that the equipment can be separated from the surrounding environment (Par. 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Suzuki such that a casing (a casing that contains a casing floor) is used to contain the holding and rotating mechanism, the first cleaning mechanism, and the second cleaning mechanism.  Maeda teaches such a casing, and the motivation for performing the modification would .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0137828 by Takahashi in view of JP10-022242 by Suzuki.
With regard to claim 9, Takahashi teaches an apparatus for polishing a glass substrate, wherein the apparatus is a double-side polishing apparatus (Par. 0141-0152, and 0178).  Takahashi teaches performing cleaning of the glass substrate after polishing (Par. 0152), and Takahashi teaches that such cleaning is desirable in order to remove abrasive particles from the glass substrate (Par. 0126).  
Takahashi does not teach that the post-polishing cleaning is performed using the apparatus recited in claim 48.
As discussed in the rejection of claim 48, Suzuki teaches the cleaning apparatus recited by claim 48.  Suzuki teaches that his cleaning apparatus can successfully be used to clean a glass substrate (Par. 0001).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Takahashi such that it comprises the cleaning apparatus of Suzuki.  In this apparatus of Takahashi in view of Suzuki, the post-polishing cleaning taught by Takahashi could be followed with cleaning the glass substrate in the cleaning system taught by Suzuki.  Suzuki teaches that his cleaning apparatus can successfully be used to clean a glass substrate, and the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
March 25, 2021

/DOUGLAS LEE/Primary Examiner, Art Unit 1714